C. A. 10th Cir. Certiorari granted limited to the second question presented by the petition. Judgment of the United States Court of Appeals for the Tenth Circuit in Hernandez v. O’Neal Motors, Inc., is vacated insofar as it directed the *902United States District Court for the District of New Mexico to dismiss the actions of petitioners Jackson Brown and Delores Brown, Theresa M. Shields, Nona Jackson, Nellie Pino, David Juanico and Lucy Juanico, Rita Cata, and Marie Johnson, and case is remanded to the Court of Appeals. Cer-tiorari in all other respects denied.